Citation Nr: 1613751	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to extension of a temporary total rating beyond April 2, 2011 based on the need for convalescence following surgery for total left knee replacement.

2. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1961 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

While the issue of entitlement to an extension of a temporary total rating based on the need for convalescence arose on direct appeal of a March 2012 rating decision, the procedural history regarding the issue of entitlement to a TDIU is less clear.  For background, a brief summary follows.

In the March 2012 rating decision, the RO denied only one issue: entitlement to an extension of a temporary total evaluation based on the need for convalescence due to left total knee replacement.

In a June 2012 correspondence, the Veteran appealed, stating that he disagreed with the "decision that was made on my request for temporary 100% evaluation."

In February 2013, the Board observed that, according to the Veterans Appeals Control and Locator System, the Veteran had submitted a June 2012 notice of disagreement appealing the March 2012 rating decision which had denied entitlement to "a total rating based on individual [un]employability due to service-connected disability."  Since a statement of the case had not yet been issued, in accordance with Manlincon v. West, 12 Vet. App. 238 (1999), the Board took jurisdiction of the claim and remanded it for further development.

In March 2013, the RO issued a statement of the case addressing two issues: entitlement to a "Temporary Disability Individual Unemployability" and entitlement to an extension of a temporary total evaluation based on the need for convalescence.  In May 2013, the Veteran timely perfected the appeal as to all issues listed on the statement of the case.

In this case, the Board has characterized the issue on appeal as entitlement to a TDIU, notwithstanding the March 2013 statement of the case that appears to have limited the issue to an undefined "temporary" period, and the March 2012 rating decision that failed to specifically address a TDIU.  To the extent the Board's characterization of the issue raises a question as to whether there was adequate initial RO adjudication, because further development is needed, complete readjudication will be accomplished on remand.

In January 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to special monthly compensation based on the need for aid and attendance has been raised by the record in the June 2012 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In addition, the Board recognizes the representative's attempts to raise the issues of entitlement to service connection for prostate cancer and hearing loss at the January 2016 Board hearing.  The Veteran and his representative are advised that effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

There is no regulatory or legal provision that would permit extension of the temporary total rating for convalescence beyond April 2, 2011.


CONCLUSION OF LAW

The criteria for entitlement to an extension of a temporary total rating beyond April 2, 2011 based on the need for convalescence following surgery for total left knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Discussion of VCAA notice and assistance is not required in this instance because the issue involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2); VAOPGCPREC 5-2004 (June 23, 2004).  Nevertheless, it is noted that the AOJ provided sufficient notice by way of a July 2011 letter.

Legal Principles and Analysis

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

The appellant's left knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which provides that prosthetic replacement of the knee joint shall be rated at 100 percent for one year following the implantation of the prosthesis.  After that one year, the minimum rating assigned will be 30 percent.  Id.

The Veteran underwent left total knee replacement in March 2010 and was assigned a total rating for 13 months after the surgery, which included a one-month convalescence period pursuant to 38 C.F.R. § 4.30 and a schedular 100 percent rating for twelve months pursuant to Diagnostic Code 5055, which ended on April 2, 2011.  See August 2010 rating decision.  In accordance with VA regulations, a 30 percent rating was assigned under Diagnostic Code 5055 effective April 3, 2011.  38 C.F.R. § 4.71a.  During the videoconference hearing in January 2016, the appellant testified that his knee symptoms were so severe that following the thirteen-month period of convalescence, he was required to continue using crutches and a walker for an additional year.  The Veteran essentially contends that an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond April 2, 2011 based on a need for convalescence following surgery is warranted.

As noted above, the appellant was awarded a total rating, including a one-month period based on convalescence, for thirteen months following left knee surgery prosthetic implant in March 2010.  Notwithstanding the Veteran's statements, total ratings for convalescence may not be extended to more than six months beyond an initial six months period as stipulated in 38 C.F.R. § 4.30(b).  As the Veteran was already in receipt of a total rating for 13 months after the surgery, the Veteran is not entitled to a temporary total rating based on convalescence beyond April 2, 2011 by law.  As there is no legal basis to award an extension of a convalescence rating in this instance, the appeal must be denied by operation of law and regulation.  See Sabonis, 6 Vet. App. at 430 (1994).


ORDER

Entitlement to extension of a temporary total rating beyond April 2, 2011 based on the need for convalescence following surgery for total left knee replacement is denied.


REMAND

As to the claim of entitlement to a TDIU, the Veteran contends that he can no longer work in masonry and residential construction as a result of his service-connected disabilities.  The Veteran's statements in this regard have varied significantly - his reported final year of employability has ranged from 2006 to 2013 and his highest reported annual income has ranged from $48,000 to over $120,000.  As there appear to be a number of outstanding and relevant records, at this time, the Board finds that further development is required.

At the January 2016 hearing, the Veteran reported receiving disability benefits from the Social Security Administration at least in part as a result of his service-connected knee and back disabilities.  The Board's review of the claims file indicates that he submitted an application in the year 2009 but no documents from that application are associated with the claims file.  As these outstanding records appear pertinent to the claim, they must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

In addition, at the hearing, the representative stated that there were outstanding treatment records from both VA and private providers.  The most recent VA treatment records associated with the claims file are dated from January 2012.  Hence, on remand, the appellant should be afforded an opportunity to identify any outstanding and relevant private treatment and any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any healthcare provider who treated him for any of his service-connected disorders.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.

2.  Associate with the claims file any outstanding treatment records from the Atlanta VA Health Care System from January 2012 to the present.

3.  Contact the Social Security Administration and obtain all records associated with any claim for disability benefits from that agency.

4.  If after making reasonable efforts to obtain non-Federal records or after continued efforts to obtain Federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant must be notified in accordance with 38 C.F.R. § 3.159 (2015). 

5. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


